Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 8, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147335(58)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  HAROLD HUNTER, JR.,
           Plaintiff-Appellant,
                                                                   SC: 147335
  v                                                                COA: 306018
                                                                   Genesee CC: 10-094081-NI
  DAVID SISCO and AUTO CLUB INSURANCE
  ASSOCIATION,
            Defendants,
  and

  CITY OF FLINT TRANSPORTATION
  DEPARTMENT,
             Defendant-Appellee.
  ______________________________/

          On order of the Chief Justice, the motion of the Coalition Protecting Auto No-
  Fault, the Brain Injury Association of Michigan, and the Michigan Brain Injury Provider
  Council to participate as amicus curiae is GRANTED. The joint amicus brief will be
  accepted for filing if received on or before August 19, 2014. The prior order dated July
  1, 2014, addressing this matter is rescinded.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 8, 2014
                                                                              Clerk